DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 Response to Amendment
Claims 1, 2, 4, 5, 6, 8 are pending.
Claims 3 and 7 are canceled.
Claim 1 is currently amended.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADO (JP 2016216093) in view of Hermel (US 20160244197).
Regarding claim 1, KADO discloses An aseptic filling bottle (Para 0001) including a spout portion (Para 0024,2), a shoulder portion (4), a body portion (5) and a bottom portion (6); wherein the bottom portion (6) includes a grounding portion (10) to be placed in contact with a surface on which the bottle is put, a central portion (12) that projects to an inner side of the bottle as its extends radially inwards from the grounding portion (Fig.3;10), a dome portion (13) which projects to more inner side of the bottle than the central portion (Fig.3;12), and a receded groove portion (14) that extends radially from the dome portion(Fig.3 &5;13) ; wherein a bottom inner side projection height (Fig.4;D1) of the central portion (12) at a dome portion side circumferential edge thereof is set greater than a half of a height (Fig.4;D2) from the grounding portion to a border between the body portion (5)and the bottom portion (6); wherein the receded groove portion (14) extends from the dome portion to a circumferential edge on a more radial outer side of the bottom portion (14a) than the grounding portion (10) , and wherein the circumferential edge (14a) is the border between the body portion (5) and the bottom portion (6) ; wherein the dome portion (13) includes a central concave surface (13a) facing outward (Fig.4,5) from the bottle.
With regards to the limitation “wherein the receded groove portion (14), at a position corresponding to the radial center position of the grounding portion, has a depth ranging from 6.6 mm to 10.0 mm” (KADO,Para 0032, “Moreover, it is suitable for the concave-shaped groove part 14 that the depth in the earthing | grounding part 10 is 2.5 mm-5.0 mm.” ; 5.00 mm is close to the range of 6.6 mm to 10.0 mm). When claimed ranges do not overlap with the prior art but are merely close a prima facie case of obviousness exists. Here the disclosed range of 2.5- 5.00 mm is close to the claimed amount of 6.6 mm and establishes a prima facie case of obviousness (see MPEP 2144.05).

Hermel is in the field of endeavor and discloses circumferential edge (8) is the border between the body portion and the bottom portion (Fig.3) wherein the circumferential edge (8) is spaced vertically above a top surface of a dome portion (5) wherein the receded groove portion extends from the dome portion (5) to a circumferential edge (8) (Para 47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kado to incorporate a circumferential edge that is spaced vertically above a top surface of the dome portion as taught by Hermel for the purpose of increasing stability of the bottle.  

Regarding claim 2, KADO-Hermel discloses all the elements of claim 1.Furthermore, KADO discloses the central portion is formed arcuate (Fig. 4,Para 0031, “the central portion 12 […] is formed in an arc shape”).

Regarding claim 4, KADO-Hermel discloses all the elements of claim 1. Furthermore, KADO discloses the body portion (5) ,where there is formed at least one receded rib (7) which extends around a circumferential face of the body portion (Para 0027; “The straight body portion 5 is formed with a plurality of concave ribs 7 which go around the circumferential surface thereof.” ;Fig.1) .

Regarding claim 5, KADO-Hermel discloses all the elements of claim 2.  Furthermore,  KADO discloses receded groove portion (14) that extends from the dome portion (13) to a circumferential edge 

Regarding claim 6, KADO-Hermel discloses all the elements of claim 2. Furthermore, KADO discloses the body portion (5), where there is formed at least one receded rib (7) which extends around a circumferential face of the body portion (Para 0027; “The straight body portion 5 is formed with a plurality of concave ribs 7 which go around the circumferential surface thereof.” Fig.1).

Regarding claim 8, KADO-Hermel discloses all the elements of claim 5. Furthermore, KADO discloses the body portion (5), where there is formed at least one receded rib (7) which extends around a circumferential face of the body portion (Para 0027; “The straight body portion 5 is formed with a plurality of concave ribs 7 which go around the circumferential surface thereof.” Fig.1).
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. With regards to the argument related to the receded groove portion having a depth ranging from 6.6 to 10.mm, to that the Examiner replies that Kado disclosed range is 5.00 mm which is closed to the range claimed and therefore a prima facie case of obviousness exists. The applicant argues that the prior art of Kado teaches away since it discloses “the concave groove portion 14 has a depth of 2.5 mm to 5.0 mm […] if it is 5.0 mm or more, it may become too deep and spoil the appearance of the bottle 1 or it may be necessary to change the design of other parts”. It is recognized that Kado not excluded to set the depth of the groove to 5.0 mm or more according to the need for changing the size and capacity of the bottle, the design, the material, and the processing of the bottle. Moreover, in the invention described in the prior art of Kado, a person skilled in the art could have easily conceived to set the depth of the groove portion to 5.0 mm or more, and it is not recognized that a remarkable effect is achieved only within a  .
Lastly, With regards to argument related to the geometric relationship between H1,H2 and circumferential edge taught by Hermel is not persuasive. The primary reference of Kado already discloses all the limitation except for the location of the circumferential edge. The prior art of Harmel is relied upon only for “the circumferential edge is spaced vertically above a top surface of the dome portion” and therefore, these arguments is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boukobza (US 20140103007) discloses a circumferential edge that is placed above the top surface of a dome portion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SANJIDUL ISLAM/Examiner, Art Unit 3736                                           



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736